Citation Nr: 0626661	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  02-10 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a right ankle 
disorder.

4.  Entitlement to service connection a left foot disorder.

5.  Entitlement to service connection for an acquired 
psychiatric disorder.

6.  Entitlement to a compensable evaluation for residuals of 
lacerations of the first and second toes of the right foot.    


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active military service from March 1974 to 
April 1978, with one year, eleven months, and three days of 
prior active service, and with subsequent service in the 
Puerto Rico Army National Guard.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 2001 by the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

REMAND

In this case, the RO did not obtain a copy of the veteran's 
Department of the Army (DA) Form 20, personnel record, to 
verify his dates of active duty service in light of the entry 
on his Department of Defense (DD) Form 214 dated in April 
1978 showing that he had prior active military service.  In 
addition, although in a statement received in June 2000, the 
veteran alleged that he had served on active duty in the 
National Guard from April 1978, when he was separated from 
active service, until June 1999, the RO did not verify from 
official sources the veteran's dates of National Guard 
service or, in particular, his dates of active duty for 
training (ACDUTRA) in the National Guard.  In this regard, it 
is noted that the term "active military, naval, or air 
service" includes any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty and any period of inactive duty training in which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  See 38 U.S.C.A. 
§ 101(24) (West 2002).

Furthermore, from a review of the claims file, it is not 
clear that all medical records from the veteran's active duty 
service and from his National Guard service have been 
obtained by VA.  The RO made a request to the Puerto Rico 
Army National Guard for the veteran's medical records 
compiled during National Guard service.  In October 2000, the 
Puerto Rico Army National Guard notified the RO that the 
records had been transferred to a government facility in St. 
Louis, Missouri.  The RO then requested that the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, 
provide to VA all of the veteran's military medical records.  
In March 2001, the NPRC stated that the records had been 
furnished to VA in December 1986 but, as noted above, the 
veteran has stated that he served on active duty from in the 
National Guard until June 1999, and the record shows no 
further attempt by the RO to obtain all of the veteran's 
medical records from his active duty service and from his 
National Guard service.  The applicable regulation provides 
that VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  VA 
will end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile.  Cases in which VA may conclude that 
no further efforts are required include those in which the 
Federal department or agency advises VA that the requested 
records do not exist or the custodian does not have them.  
See 38 C.F.R. § 3.159(c)(2) (2005).

VA has not fully complied with the provisions of 38 C.F.R. § 
3.159(c)(2) with regard to service medical records and with 
regard to service personnel records which are relevant to the 
claims on appeal, and so in order to fulfill VA's duty to 
assist the appellant in the development of facts pertinent to 
his claims this case must be remanded for development action.  

Those service medical records and medical records from the 
veteran's National Guard service in the claims file show low 
back, right ankle, and left foot symptoms during active duty 
service and trauma to the right knee during National Guard 
service.  

The veteran was afforded a VA joints examination by a VA 
physician in January 2001.  The examiner reported pertinent 
diagnoses of history of trauma to both knees and history of 
right ankle sprain.  However, the examiner had not been asked 
by the RO to provide a medical opinion as to whether the 
veteran had any current orthopedic disorder which was 
etiologically linked to an in-service injury, and he did not 
do so.  The examining physician stated in his report that no 
records of the veteran were made available to him.

In a statement dated in November 2001, a private treating 
physician of the veteran stated his medical opinion that the 
veteran has orthopedic disorders of the low back, right knee, 
right ankle, and left foot which are related to injuries 
during military service.  However, in his statement the 
private physician did not indicate that he had reviewed any 
official military records or military medical records of the 
veteran.  

With regard to the veteran's claim for service connection for 
an acquired psychiatric disorder, a VA staff psychiatrist 
evaluated the veteran in February 2001 and reported a 
diagnosis of "major depressive disorder, single episode."  
It is not clear from the report of the psychiatric evaluation 
which "episode" the examiner was referring to.  In 
statements dated in July 2002, both the veteran and his wife 
asserted that during his active duty service he was required 
to be seen by and treated by a service department 
psychiatrist.  In his statement, the veteran said that this 
event occurred in July 1972.  The veteran's service medical 
records in his claims file do not show a psychiatric 
consultation, but, as noted above, the service medical 
records of the veteran prior to March 1974 may not yet have 
been obtained by VA.  The VA staff psychiatrist who evaluated 
the veteran in February 2001 noted a history of no previous 
episodes of a mental disorder in the veteran's case, which is 
not consistent with the statements of record made by the 
veteran and his wife in 2002.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2005).  Competent medical evidence means evidence provided 
by a person who is qualified by education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  See 38 C.F.R. § 3.159(a)(1) (2005).  Because there 
is not sufficient competent medical evidence to decide the 
veteran's claims for service connection for orthopedic and 
psychiatric disabilities, the case must also be remanded to 
obtain medical nexus opinions on those issues.  
 
With regard to the veteran's claim for a compensable 
evaluation for his service-connected disability of residuals 
of lacerations of the first and second toes of the right 
foot, in January 2001 the VA joints examiner found no 
limitation of motion of those toes, while in November 2001 
the veteran's private treating physician reported that the 
veteran had both limitation of motion and pain on motion of 
those toes.  The record in this case contains no further 
evaluation of the veteran's right foot and the first and 
second toes of that foot since November 2001, which is nearly 
five years ago.  Because VA's duty to assist includes the 
conduct of a contemporaneous medical examination, see Littke 
v. Derwinski, 1 Vet. App. 90, 92 (1990), the veteran's 
increased rating claim on appeal must also be remanded for 
another VA examination.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should attempt to obtain from 
the Puerto Rico Army National Guard 
copies of official records showing the 
veteran's dates of National Guard 
service, to include all periods of 
ACDUTRA and all periods of inactive duty 
training.  In making this records 
request, the AMC must comply with the 
provisions of 38 C.F.R. § 3.159(c)(2) 
(2005).

2.  The AMC should attempt to obtain from 
any federal custodian which may have them 
all service medical records and all 
clinical [hospital in-patient] records 
compiled during the veteran's active duty 
service in the United States Army and all 
records of medical treatment/evaluation 
during his service in the Puerto Rico 
Army National Guard.  In making these 
records requests, the AMC must comply 
with the provisions of 38 C.F.R. 
§ 3.159(c)(2) (2005).

3.  The AMC should then arrange for the 
veteran to be scheduled for an 
examination of his spine/back and his 
lower extremities by a physician with 
appropriate training and expertise.  It 
is imperative that the examiner review 
the pertinent medical records, to include 
in-service and post-service records, and 
other documents in the claims file.  
After the records review and a clinical 
examination of the veteran, the examining 
physician should respond to the following 
question: Is there at least a 50 percent 
probability or greater that the veteran's 
current disorders of the low back/spine, 
right knee, right ankle, an left foot, if 
found, are etiologically related to 
injuries which he sustained during active 
duty service, a period of ACDUTRA, or a 
period of inactive duty training?  A 
rationale should be stated by the 
examiner for all opinions expressed.

The examiner should also evaluate the 
current condition and functioning of the 
first and second toes of the veteran's 
right foot, with consideration of the 
range of motion and/or pain on motion or 
use of those toes, and with consideration 
of whether the veteran's residuals of 
lacerations of the first and second toes 
of the right foot include painful scars 
or unstable scars, and with consideration 
of whether the veteran's residuals of 
lacerations of the first and second toes 
of the right foot are manifested by 
limitation of function of the right foot 
and, if so, in what way function of the 
veteran's right foot is restricted by the 
service-connected residuals of 
lacerations of the first and second toes 
of the right foot.

4.  If and only if service medical 
records and/or service personnel records 
of the veteran obtained by VA document 
psychiatric symptomatology during active 
duty service or during a period of 
ACDUTRA, then the AMC should arrange for 
the veteran to be scheduled for a 
psychiatric examination by a physician 
with appropriate training and expertise.  
It is imperative that the psychiatric 
examiner review the pertinent medical 
records, to include in-service and post-
service records, and other documents in 
the claims file.  After the records 
review and a clinical examination of the 
veteran, the examining physician should 
respond to the following question: Is 
there at least a 50 percent probability 
or greater that a current acquired 
psychiatric disorder of the veteran, if 
found, had onset during or was manifested 
by signs and symptoms during the 
veteran's active duty service or during a 
period of ACDUTRA?  A rationale should be 
stated by the examiner for the opinion 
expressed.

5.  The AMC should then re-adjudicate the 
remanded claims based on a consideration 
of all of the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Theses claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


